Citation Nr: 0609263	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What rating is warranted for post-traumatic stress disorder 
(PTSD) since July 31, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.  His awards and decorations include the Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Board remanded this case in January 2005. 


FINDING OF FACT

For the period since July 31, 2000, the veteran's PTSD is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the period 
since July 31, 2000, have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005);  38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  In 
light, however, of the decision reached in this case, further 
discussion explaining how VA complied with this Act is 
unnecessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Rather, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in November 1968.  Service connection for PTSD was 
granted in March 2002, evaluated as 50 percent disabling.  
The evaluation was increased to 70 percent disabling in a 
September 2005 rating decision, effective September 11, 2001, 
and has remained in effect since that time.

At a September 1999 VA psychiatric examination, the veteran 
reported depression, lack of motivation, withdrawal, and a 
history of panic attacks; he denied flashbacks.  He reported 
holding a variety of jobs in the past, the longest for eight 
years; he currently worked installing satellite dishes.  His 
mental status examination, which included evaluation of his 
state of hygiene, was normal.  The examiner diagnosed 
depressive and anxiety disorders, but concluded the veteran 
did not have PTSD.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 70.

The report of an October 2000 VA psychological assessment 
noted that the veteran was well groomed.  He reportedly 
maintained contact with family members.  He reported a 
history of working 28 jobs, the longest of which lasted eight 
years.  He indicated that he was currently unemployed, but 
volunteered on a part-time basis in a charitable capacity.  
He reported psychiatric symptoms including daily 
incapacitating intrusive thoughts.  Psychological testing 
suggested that he tended to downplay his significant 
symptoms.  The examiner concluded that the veteran's PTSD 
symptoms severely impacted his functioning, and assigned a 
GAF score of 45.

In an April 2001 statement, P.F., a social worker with a Vet 
Center, indicated that the veteran had been receiving 
counseling since June 2000 with symptoms including numbing, 
rage, intrusive thoughts, and nightmares.  She noted that he 
had experienced difficulty since service in adjusting to 
civilian life, and had been divorced twice; he still 
maintained a relationship with his family.  Ms. P.F. noted 
that he was unemployed after a work history involving 28 
jobs, some of which involved conflicts with coworkers.  She 
noted that he performed volunteer work on a part-time basis.  
Ms. P.F. concluded that the veteran appeared unable to 
maintain regular employment.  An April 2001 entry from the 
Vet Center records indicates that he reported he was losing 
his temper at his volunteer job.

The report of a December 2001 VA fee basis examination noted 
that the veteran presented as profoundly depressed and 
withdrawn.  He reported that he was twice divorced and had 
held multiple jobs in the past.  He indicated that he 
currently volunteered at a local community center.  His 
current symptoms included rage, nightmares, intrusive 
thoughts, suicidal thoughts, and isolation from family 
members.  The examiner concluded that the veteran had 
experienced symptoms including nightmares, panic episodes, 
intrusive thoughts, and profound depression since discharge 
from service, and he noted that the appellant was very 
isolated.  He assigned a GAF score of 45.

In a February 2005 statement, Ms. P.F. indicated that the 
veteran experienced symptoms including rage, numbing, 
intrusive thoughts, nightmares, and sleep problems.  She 
noted that he lived in Boston, but tended to leave for weeks 
at a time to stay in isolation at a cabin located in the 
woods of Michigan.  She noted that his personal hygiene had 
deteriorated, and that he tended to forget appointments and 
the names of fellow counseling group members.  She indicated 
that since the events of September 11, 2001, and the war in 
Iraq, the veteran's PTSD symptoms had become extremely 
severe, with increased rage and homicidal fantasies.  He also 
reported daily thoughts of suicide.  She noted that he had 
not worked since 1996 and was permanently unemployable.  She 
also indicated that he was socially isolated, except for 
communications with his sister and the counseling group.

In a March 2005 statement, the veteran's treating VA 
psychiatrist indicated that the appellant had chronic and 
severe PTSD, with an associated panic disorder and depression 
involving frequent suicidal ideation.  He concluded that the 
veteran was totally impaired occupationally and socially, had 
lost 30 jobs in the past, and had been unable to work for the 
past several years.  He also noted that the veteran had no 
friends, and had only superficial relations with his family.  
The psychiatrist estimated that the veteran had a sustained 
GAF score of 30 to 35.

At a July 2005 VA examination, the veteran reported last 
working in 1996 as a factory worker.  He believed a back 
disorder and his PTSD prevented him from working.  He 
reported that he spent half of his time in a remote area of 
another state in order to be alone.  He reported that his 
social relationships were largely limited to his sister and a 
few friends.  His current psychiatric symptoms included daily 
suicidal thoughts, panic attacks, depression, and episodes of 
rage (controlled to an extent by medication).  He denied 
homicidal ideation, and indicated that he could perform his 
activities of daily living.  Mental status examination was 
negative for any identified abnormalities.  The examiner 
diagnosed chronic and severe PTSD with panic attacks and 
depression; he assigned the veteran a GAF score of 42. 

Analysis

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, assigning a 50 percent evaluation for 
the period prior to September 11, 2001, and a 70 percent 
disabling for the period from September 11, 2001.  Under that 
diagnostic code, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After reviewing the record, the Board concludes that the 
veteran is entitled to a 100 percent schedular rating for 
PTSD.  The record shows that he last worked on a full time 
basis around 1997, and has an unstable work history.  His 
treating psychiatrist in March 2005 implied that the PTSD was 
at least partially responsible  for the veteran's total 
occupational impairment.  While a VA examiner prior to the 
effective date for service connection assigned a GAF score of 
70, during the period since July 31, 2000, subsequent 
examiners have assigned GAF scores ranging from 30 to 45 for 
PTSD.  GAF scores ranging between 21 and 30 reflect behavior 
that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g. sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g. stays in bed all day; no 
job, home, or friends).  GAF scores ranging between 31 and 40 
reflect some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  GAF scores 
ranging between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See generally, Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).

Although the September 1999 examiner concluded that the 
veteran did not have PTSD, the evidence since that time 
demonstrates that the appellant does suffer from the 
disorder.  The October 2000 psychologist concluded that PTSD 
severely impaired the veteran's functioning, and noted that, 
if anything, the appellant tended to downplay his symptoms.  
The veteran's social worker believes he is unemployable, his 
treating psychiatrist concluded that he was totally impaired, 
and the July 2005 examiner described the PTSD as severe.  
Each GAF score assigned since July 2000 is consistent with an 
inability to hold a job.  

The pertinent GAF scores are supported by the clinical 
evidence of progressive deterioration in the veteran.  The 
record shows that while he worked for a time on a part-time 
basis as a volunteer, by April 2001 he was experiencing 
increasing anger in association with that position.  He also 
experienced difficulty remembering the names of the other 
participants in his weekly counseling sessions, and recently 
exhibited worsening personal hygiene.  

The record also demonstrates severe social inadaptability, as 
indicated by his tendency to isolate himself in a cabin for 
weeks at a time, and by the limiting of his social 
interactions even when living in Boston.  The treating 
psychiatrist concluded that the veteran was totally impaired 
socially.

The Board recognizes that the veteran has other disorders 
which potentially impact on his employability, particularly 
his service-connected hepatitis C.  Nevertheless, social 
workers, psychologists, and psychiatrists who have treated 
and/or examined him since 2000 describe his PTSD as severe, 
with several suggesting that he is unable to maintain gainful 
employment on account of the PTSD.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence shows that PTSD is productive of total occupational 
and social impairment.  Accordingly, the veteran is entitled 
to a 100 percent evaluation for his PTSD.

Lastly, the Board in January 2005 determined that the veteran 
was entitled to an effective date of July 31, 2000, but not 
earlier, for the grant of service connection for PTSD.  The 
Board has reviewed the evidence of record, and finds that his 
PTSD has met the criteria for a 100 percent evaluation for 
the entire period since July 31, 2000.  Fenderson.  




ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


